Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 10, 2022, wherein claims 1, 4, 7-9, and 11-15 are amended, claims 6 and 10 are canceled, and new claims 16-19 are introduced.  This application is a national stage application of PCT/EP2018/067015, filed June 26, 2018, which claims benefit of provisional application EP17178454.9, filed June 28, 2017.
Claims 1-5, 7-9, and 11-19 are pending in this application.
Claims 1-5, 7-9, and 11-19 as amended are examined on the merits herein.

Withdrawn Rejections
The rejections of various claims under 35 USC 112(b) are withdrawn in favor of the rejections listed below.

Applicant’s arguments regarding the rejection of claims 1-15 under 35 USC 102(a)(1) for being anticipated by the reference Wan et al. and by the reference Shimizu et al., and of claims 1-15 under 335 USC 103 for being obvious over Shimizu et al. are found to be persuasive.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Objections
s 14 and 15 objected to because of the following informalities:  These claims appear to have been written as two sentences each, with a period appearing in the middle of the claim.  Each claim must be written as a single sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation “between about 1% and about 5%, and the claim also recites “between about 2-4%, between about 2.5%, or about 3.5%,” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As amended, all of these claims depend from claim 4, which has been amended to require that the aromatic heterocyclic solvent be one of several specific aromatic heterocyclic bases.  Claim 7 defines the pKa of the bases in water as being between 4-17.  However, since the base claim already defines the specific chemical identity of the aromatic compound, defining the pKa fails to further limit the base claim. Claim 8 requires that the compound be an aromatic heterocyclic base, which further fails to limit the base claim since all or the specific bases listed in claim 4 are heterocyclic bases.  Claim 9 requires that the compound is an aromatic heterocyclic acid, which does not incorporate all of the limitations of the base claim because all of the compound listed in claim 4 are bases, not acids.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-5, 7-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (PCT international publication WO2014/012081, reference included with PTO-892) in view of Myerson et al. (US patent 10072261, cited in PTO-892)
The claimed invention is directed to a process of synthesizing a phosphorothioate oligonucleotide comprising steps a-f.  In this process, steps a-d are repeated according to a specific pattern, wherein coupling step b and oxidation step c are repeated, and then a further elongation cycle is carried out involving deprotecting the 5’- hydroxy terminus of the oligonucleotide and repeating coupling and oxidation steps again.  As written, the language of repetition steps d and e does not specifically state what the difference between one elongation cycle and the next is.  However, the description of step d on p. 2 of the specification as originally filed includes the description “(i.e. without repeating step a).” Therefore this language has been defined by Applicant in such a way as to require that the repetition described in step d is a repetition of steps b and c without step a.
Dependent claims 2 and 5 further specify the number of cycles d and e that are repeated.  Dependent claims 3, 4, 7-9, 12, 13, 18, and 19 all specify reaction conditions under which the various synthesis steps are carried out.  Dependent claims 14 and 15 specify particular structures of the oxazaphospholidine monomer used in the coupling reaction.
Butler et al. discloses chirally controlled oligonucleotide compositions and methods for synthesizing such compositions. (p. 1 paragraph 3) Butler et al. further discloses a method wherein a 5’-O-DMTr-protected oligonucleotide is deprotected, coupled with a protected, chirally defined phosphoramidite monomer, capped, oxidized, and then 5’- deprotected to begin another elongation cycle. (pp. 154-155 paragraph 536) In specific embodiments, the solvent for this synthesis is acetonitrile, or alternately a basic amine such as pyridine, or a mixture of such solvents or a solvent plus a base as 
Myerson et al. discloses methods for double coupling of a nucleoside phosphoramidite during synthesis of an oligonucleotide. (column 1 lines 50-54) In this method a free hydroxyl of a nucleoside is coupled with a protected phosphoramidite, oxidized, then subjected to a second coupling and second oxidation step before deprotection and further elongation. (column lines 55-60) This method reduces the number of single base deletions introduced during oligonucleotide synthesis. (column 1 lines 63-65) This method is also compatible with methods involving sulfurizing the phosphoramidite to a thiolated linkage. (column 7 lines 55-59)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple coupling and oxidation steps as described by Myerson et al. to reduce the formation of single base deletions in the method described by Butler et al.  One of ordinary skill in the art would have found this modification to be obvious based on a rationale of applying a known improvement, as described by Myerson et al., to a known process ready for improvement, as described by Butler et al.
With respect to claims 12, 13, 18, and 19, Butler does not specifically disclose the relative proportions of acetonitrile and pyridine in the solvent composition.  However one of ordinary skill in the art would have regarded the amount of a basic reagent such as pyridine included in a coupling reaction to be a result-effective variable, and would have therefore found it to be obvious to vary the amount of 
Therefore the invention taken as a whole is prima facie obvious.

Claims 1-3, 5, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US patent 9598458, of record in previous action) in view of Myerson et al. (US patent 10072261, cited in PTO-892)
The claimed invention is directed to a process of synthesizing a phosphorothioate oligonucleotide comprising steps a-f.  In this process, steps a-d are repeated according to a specific pattern, wherein coupling step b and oxidation step c are repeated, and then a further elongation cycle is carried out involving deprotecting the 5’- hydroxy terminus of the oligonucleotide and repeating coupling and oxidation steps again.  As written, the language of repetition steps d and e does not specifically state what the difference between one elongation cycle and the next is.  However, the description of step d on p. 2 of the specification as originally filed includes the description “(i.e. without repeating step a).” Therefore this language has been defined by Applicant in such a way as to require that the repetition described in step d is a repetition of steps b and c without step a.
Dependent claims 2 and 5 further specify the number of cycles d and e that are repeated.  Dependent claims 3, 4, 7-9, 12, 13, 18, and 19 all specify reaction conditions under which the various synthesis steps are carried out.  Dependent claims 14 and 15 specify particular structures of the oxazaphospholidine monomer used in the coupling reaction.
Shimizu et al. discloses nucleoside phosphoramidite derivatives having either conventional or LNA oxazaphospholidine structures falling within the formula recited in claims 14 and 15. (column 4 line 11 – column 6 line 30) Shimizo et al. additionally discloses a method of synthesizing a phosphorus-stereocontrolled oligonucleotide comprising condensing these chiral phosphoramidites with nucleotides 
Myerson et al. discloses methods for double coupling of a nucleoside phosphoramidite during synthesis of an oligonucleotide. (column 1 lines 50-54) In this method a free hydroxyl of a nucleoside is coupled with a protected phosphoramidite, oxidized, then subjected to a second coupling and second oxidation step before deprotection and further elongation. (column lines 55-60) This method reduces the number of single base deletions introduced during oligonucleotide synthesis. (column 1 lines 63-65) This method is also compatible with methods involving sulfurizing the phosphoramidite to a thiolated linkage. (column 7 lines 55-59) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple coupling and oxidation steps as described by Myerson et al. to reduce the formation of single base deletions in the method described by Shimizu et al.  One of ordinary skill in the art would have found this modification to be obvious based on a rationale of applying a known improvement, as described by Myerson et al., to a known process ready for improvement, as described by Shimizu et al.
Therefore the invention taken as a whole is prima facie obvious.


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-5, 7-9, 11-14, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6-9 of U.S. Patent No. 11261209 (Cited in PTO-892, herein referred to as ‘209) in view of Myerson et al. (US patent 10072261, cited in PTO-892)
Independent claim 1 of ‘201 claims a method for synthesizing a stereodefined oligonucleotide comprising the same steps a, b, c, e, and f recited in present claim 1, and utilizing a stereodefined nucleotide monomer having the structure recited in claim 14.  Dependent claim 2 of ‘209 further requires repeating the elongation cycle multiple times as recited in present claim 5.  Claims 4 and 6-9 of ‘209 define the solvent mixture in which coupling is carried out so as to meet the limitations of present claims 3, 4, 7-9, 11, and 18.  The claims of ‘209 do not specifically disclose a method wherein multiple coupling and oxidation steps are performed before further deprotection and elongation cycles.
Myerson et al. discloses methods for double coupling of a nucleoside phosphoramidite during synthesis of an oligonucleotide. (column 1 lines 50-54) In this method a free hydroxyl of a nucleoside is coupled with a protected phosphoramidite, oxidized, then subjected to a second coupling and second oxidation step before deprotection and further elongation. (column lines 55-60) This method reduces the number of single base deletions introduced during oligonucleotide synthesis. (column 1 lines 63-65) This method is also compatible with methods involving sulfurizing the phosphoramidite to a thiolated linkage. (column 7 lines 55-59) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple coupling and oxidation steps as described by Myerson et al. to reduce the formation of single base deletions in the method claimed by ‘209.  One of ordinary skill in the art would have found this modification to be obvious based on a rationale of applying a known improvement, as described by Myerson et al., to a known process ready for improvement, as claimed by ‘209.
s 1-5, 7-9, 11-16, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 10-13, 16, and 17 of copending Application No. 17/241535 (Published as US pre-grant publication 2021/0355150, cited in PTO-892, herein referred to as ‘535) in view of Myerson et al. (US patent 10072261, cited in PTO-892)
Independent claims 1, 16, and 17 of ‘535 claim a method of stereocontrolled, sugar modified oligonucleotides comprising a step of coupling an oxazaphospholidine monomer having the same structure recited in percent claims 1 and 14 with a nucleoside immobilized on a solid support.  Dependent claims 3-5, 10, and 11 further define the coupling as occurring in an acetonitrile solvent in the presence of pyridine or pyridinium salts.  Furthermore, 0.25M Pyridinium hydrobromide as described in claim 5 of ‘535, for example, is equivalent to about 40g of pyridine per liter of solvent, or about 4% v/v, falling within the scope of present claims 12, 13, 18, and 19.  Claim 13 of ‘535 described LNA nucleotides falling within the scope of present claim 15.  According to paragraphs 361-379 on p. 30 of the pre-grant publication of ‘535 synthesis of these oligonucleotides comprises steps of detritylation, coupling, oxidation/sulfurization, and capping, as well as cleavage after the appropriate number of synthetic cycles have been carried out.  Therefore one of ordinary skill in the art would have performed these steps in order to put into practice the process claimed by ‘535.
While the claims of ‘535 do not describe the specific steps of deprotection, coupling, oxidation, elongation, and cleavage/deprotection recited in present claim 1, one of ordinary skill in the art would have looked to the portions of the disclosure of this application that provide support for the claims in order to determine how “synthesis of stereodefined, sugar modified oligonucleotides” is carried out
The claims of ‘535 further do not specifically disclose a method wherein multiple coupling and oxidation steps are performed before further deprotection and elongation cycles.
Myerson et al. discloses methods for double coupling of a nucleoside phosphoramidite during synthesis of an oligonucleotide. (column 1 lines 50-54) In this method a free hydroxyl of a nucleoside is 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple coupling and oxidation steps as described by Myerson et al. to reduce the formation of single base deletions in the method claimed by ‘535.  One of ordinary skill in the art would have found this modification to be obvious based on a rationale of applying a known improvement, as described by Myerson et al., to a known process ready for improvement, as claimed by ‘535.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 7-9, 11-16, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 13, 46, 48, 51-57, 62, and 66 of copending Application No. 16/497952 (Published as US pre-grant publication 2021/0179658, cited in PTO-892, herein referred to as ‘952) in view of Myerson et al. (US patent 10072261, cited in PTO-892)
Claims 1, 6, and 66 of ‘952 claim a process for synthesizing a stereodefined phosphorothioate oligonucleotide on a solid support comprising coupling an oxazaphospholidine nucleotide  to the 5’-OH group of a solid supported nucleoside, and sulfurizing the resulting stereocontrolled phosphoramidite.  Claim 66 in particular recites method steps wherein steps b, c, d, and g would involve performing steps a, b, c, e, and f recited in present claim 1.  Dependent claims 13, 46, and 48 of ‘952 describe the oxazaphospholidine nucleotide as having a structure falling within present claims 14 and 15.  Claims 51-57 of ‘952 describe the solvent used in the coupling step as comprising acetonitrile and a heterocyclic base such as pyridine in specific amounts, falling within the scope of present claims 3, 4, 7-9, 11-13, 18, 
Myerson et al. discloses methods for double coupling of a nucleoside phosphoramidite during synthesis of an oligonucleotide. (column 1 lines 50-54) In this method a free hydroxyl of a nucleoside is coupled with a protected phosphoramidite, oxidized, then subjected to a second coupling and second oxidation step before deprotection and further elongation. (column lines 55-60) This method reduces the number of single base deletions introduced during oligonucleotide synthesis. (column 1 lines 63-65) This method is also compatible with methods involving sulfurizing the phosphoramidite to a thiolated linkage. (column 7 lines 55-59) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use multiple coupling and oxidation steps as described by Myerson et al. to reduce the formation of single base deletions in the method claimed by ‘952.  One of ordinary skill in the art would have found this modification to be obvious based on a rationale of applying a known improvement, as described by Myerson et al., to a known process ready for improvement, as claimed by ‘952.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/23/2022